In the count of the indictment under which appellant was convicted the word "fraudulently" was misspelled, it being alleged that appellant fraudelently received and concealed the alleged stolen property. Appellant's motion to quash the indictment reads, in part, as follows: "And for the further reason that said second count is fatally defective in that same contains words which have no meaning and which render said indictment, and especially the second count thereof, so vague, indefinite and uncertain that it is not possible to determine the offense sought to be charged against defendant." In his motion for rehearing appellant insists that there is no sufficient averment that he fraudulently received the alleged stolen property, his position being that the misspelling of the word "fraudulently" vitiates the indictment. In Limbrick v. State, 36 S.W.2d 1026, we had under consideration the sufficiency of an indictment charging theft of hogs. In that case the word "fraudulently" was misspelled in the indictment, the pleader having spelled it "fraudently." We upheld the indictment. It is the rule that "bad spelling of the word 'fraudulently' *Page 44 
will not vitiate an otherwise good indictment or information for theft if the sense is not affected and the meaning can not be mistaken." Branch's Ann. P. C., Sec. 2425; State v. Earp,41 Tex. 487. We are constrained to overrule appellant's contention.
Appellant's motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.